Title: Enclosure: Thomas Jefferson’s Circular to Office Seekers, [ca. 6 March 1809]
From: Jefferson, Thomas
To: 


            



            
THE friendship which has long subsisted between the President of the United States and myself gave me reason to expect, on my retirement from office, that I might often receive applications to interpose with him on behalf of persons desiring appointments. Such an abuse of
his dispositions towards me would necessarily lead to the loss of them, and to the transforming me from the character of a friend to that of an unreasonable and troublesome solicitant. It
therefore
became necessary for me to lay down as a law for my future conduct never to interpose in any case, either with him or the Heads of Departments (from whom it must go to him) in any application
whatever for office. To this rule I must scrupulously adhere; for were I to depart from it in a single instance, I could no longer plead it with truth to my friends in excuse for my not complying
with their requests. I hope therefore that the declining it in the present, as in every other case, will be ascribed to its true cause, the obligation of this general law, and not to any
disinclination existing in this particular case; and still less to an unwillingness to be useful to my friends on all occasions not
forbidden by a special impropriety.
          